                                     Case 5:20-cv-02164-GW-KK Document 13 Filed 11/13/20 Page 1 of 4 Page ID #:73



                                       1   Christina R. Spiezia, State Bar No. 315145
                                       2   cspiezia@grsm.com
                                           (949) 255-6968
                                       3   Katherine A. Musbach, State Bar No. 318683
                                       4   kmusbach@grsm.com
                                           (312) 980-6798
                                       5   Scott L. Schmookler, IL
                                       6   sschmookler@grsm.com, Pro Hac Vice
                                           (312) 980-6779
                                       7   Gordon Rees Scully Mansukhani, LLP
                                       8   5 Park Plaza Suite 1100
                                           Irvine, CA 92614
                                       9
                                      10   Attorneys for Defendant,
                                           NATIONAL UNION FIRE INSURANCE
                                      11   COMPANY OF PITTSBURGH, PA
Gordon Rees Scully Mansukhani, LLP




                                      12
                                                           UNITED STATES DISTRICT COURT
                                      13              FOR THE CENTRAL DISTRICT OF CALIFORNIA
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                      14                         EASTERN DIVISION

                                      15
                                           WESTERN RIVERSIDE                    )
                                      16
                                           COUNCIL OF GOVERNMENTS, ) CASE NO. 5:20-cv-02164
                                      17   a California Joint Powers Authority, )
                                      18                                        )
                                                        Plaintiff,              )
                                      19                                        )
                                                  v.                            ) Defendant’s Notice of Motion to
                                      20
                                                                                ) Dismiss
                                      21   NATIONAL UNION FIRE
                                                                                )
                                           INSURANCE COMPANY OF                   Motion Hearing: January 11, 2021
                                      22                                        )
                                           PITTSBURGH, PA. and DOES 1             Judge George H. Wu
                                      23   through 50, inclusive,               )
                                                                                )
                                      24                                        )
                                                        Defendant(s).
                                      25
                                      26
                                      27
                                      28
                                                                               -1-
                                                                    Notice of Motion to Dismiss
                                     Case 5:20-cv-02164-GW-KK Document 13 Filed 11/13/20 Page 2 of 4 Page ID #:74



                                       1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD: PLEASE
                                       2   TAKE NOTICE that, on January 11, 2021 at 9:00 a.m., or as soon thereafter as
                                       3   counsel may be heard in the courtroom of the Honorable George Wu, United States
                                       4   District Court for the Central District of California, defendant National Union Fire
                                       5   Insurance Company of Pittsburgh, Pa. (“National Union”) will and hereby does
                                       6   move to dismiss and strike Plaintiff’s complaint pursuant to Rules 12(b)(6) and
                                       7   12(f) of the Federal Rules of Civil Procedure (“Motion”).
                                       8         On November 6, 2020, counsel for Defendant and counsel for Plaintiff
                                       9   telephonically met and conferred pursuant to Local Rule 7.3 and discussed the
                                      10   substance of Defendant’s contemplated motion and potential resolution that would
                                      11   obviate the need for the motion. During that discussion, counsel for Plaintiff
Gordon Rees Scully Mansukhani, LLP




                                      12   agreed to file an amended complaint.          Plaintiff intends to file an amended
                                      13   complaint promptly, but was unable to do so in advance of Defendant’s current
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                      14   responsive pleading deadline.
                                      15         This Motion is based on this notice of motion and motion, the
                                      16   accompanying memorandum of points and authorities and request for judicial
                                      17   notice, the complaint, all pleadings and papers on file in this action, and such
                                      18   further evidence and argument as may be presented at or before the hearing on this
                                      19   matter.
                                      20
                                           Dated: November 13, 2020                       GORDON REES SCULLY
                                      21                                                  MANSUKHANI LLP
                                      22
                                                                                   By:      /s/ Katherine A. Musbach
                                      23                                                   Katherine A. Musbach (318683)
                                                                                           Telephone: (312) 980-6798
                                      24
                                                                                           kmusbach@grsm.com
                                      25                                                   5 Park Plaza
                                                                                           Suite 1100
                                      26
                                                                                           Irvine, CA 92614
                                      27                                                   Attorneys for Defendant
                                      28
                                                                                 -2-
                                                                      Notice of Motion to Dismiss
                                     Case 5:20-cv-02164-GW-KK Document 13 Filed 11/13/20 Page 3 of 4 Page ID #:75



                                       1                                             National Union Fire Insurance
                                       2                                             Company of Pittsburgh, Pa.

                                       3
                                       4
                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
                                      11
Gordon Rees Scully Mansukhani, LLP




                                      12
                                      13
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                              -3-
                                                                   Notice of Motion to Dismiss
                                     Case 5:20-cv-02164-GW-KK Document 13 Filed 11/13/20 Page 4 of 4 Page ID #:76



                                       1                           CERTIFICATE OF SERVICE
                                       2        The undersigned hereby certifies that on November 13, 2020, she served a
                                       3   copy of the foregoing upon the following counsel by ECF and sending it via e-
                                       4   mail to the following addresses:
                                       5
                                                             Jeffrey V. Dunn, State Bar No. 131926
                                       6                     jeffrey.dunn@bbklaw.com
                                       7                     Christopher E. Deal, State Bar No. 186754
                                                             chris.deal@bbklaw.com
                                       8                     Daniel L. Richards, State Bar No. 315552
                                       9                     daniel.richards@bbklaw.com
                                                             BEST BEST & KRIEGER LLP
                                      10                     18101 Von Karman Avenue, Suite 1000
                                      11                     Irvine, California 92612
                                                             Telephone: 949-263-2600
Gordon Rees Scully Mansukhani, LLP




                                      12                     Facsimile: 949-260-0972
                                      13
      5 Park Plaza, Suite 1100




                                                             Attorneys for Plaintiff
         Irvine, CA 92614




                                      14                     Western Riverside Council of Governments
                                      15
                                      16                                             GORDON REES SCULLY
                                                                                     MANSUKHANI LLP
                                      17
                                      18                                       By:    /s/ Katherine A. Musbach
                                                                                     Katherine A. Musbach (318683)
                                      19
                                                                                     Telephone: (312) 980-6798
                                      20                                             kmusbach@grsm.com
                                                                                     5 Park Plaza
                                      21
                                                                                     Suite 1100
                                      22                                             Irvine, CA 92614
                                                                                     Attorneys for Defendant
                                      23
                                                                                     National Union Fire Insurance
                                      24                                             Company of Pittsburgh, Pa.
                                      25
                                      26
                                      27
                                      28
                                                                                -4-
                                                                     Notice of Motion to Dismiss
